 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                               Case No.: 2:17-cv-00784-APG-VCF

 4          Plaintiff                                   Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7          Defendants

 8         On December 13, 2019, plaintiff Wells Fargo Bank, N.A. and defendant SFR

 9 Investments Pool 1, LLC advised the court they had reached a settlement and requested 90 days

10 to file a stipulation of dismissal. ECF No. 24. More than 90 days have passed without a

11 stipulation being filed.

12         I THEREFORE ORDER Wells Fargo and SFR to file a stipulation of dismissal or a

13 status report by April 24, 2020.

14         DATED this 31st day of March, 2020.

15

16
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
